Citation Nr: 1744505	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for polyneuropathy of the lower extremities, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disability, and if so, whether service connection is warranted.

3.  Entitlement to an initial compensable rating for bilateral toenail fungus.

4.  Entitlement to a rating in excess of 10 percent for a right foot scar, status post orthopedic surgical procedure with residuals of stiffness.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to a rating in excess of 10 percent for tinnitus.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

9.  Entitlement to a compensable rating for nose bleeds, to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2008 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2009, the Veteran requested a hearing before the Board with regard to his foot fungus claim.  The RO scheduled the Veteran for a Board hearing in August 2011; however the Veteran withdrew the request for a hearing in July 2011.  As such, the Board finds the hearing request was withdrawn.  38 C.F.R. § 20.704(e).  In his April 2016 substantive appeal regarding the remaining issues, the Veteran indicated he did not want a Board hearing. 

The Veteran's claim regarding an increased rating for a foot fungus disability was previously before the Board, which remanded that matter for additional development in June 2012.  There has been substantial compliance with the remand directives. 

The issue of entitlement to service connection for a left elbow disability has been raised by the record in the Veteran's February 2015 Notice of Disagreement; moreover, the issues of entitlement to service connection for a jaw disability and a dental condition have been raised by the record in a July 2015 claim, but none of them have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a right foot disability other than a scar, PTSD, obstructive sleep apnea, and a heart disability and entitlement to a higher rating for nosebleeds are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 2012 rating decision denied entitlement to service connection for bilateral lower extremity polyneuropathy; the Veteran was properly notified of the adverse outcome and did not file a notice of disagreement to appeal the RO's decision or submit new and material evidence within one year.
 
2.  The additional evidence received since the February 2012 rating decision is redundant and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral lower extremity polyneuropathy.

3.  An April 2003 rating decision denied entitlement to service connection for a heart disability; the Veteran was properly notified of the adverse outcome and did not file a notice of disagreement to appeal the RO's decision or submit new and material evidence within one year.
 
4. The additional evidence received since the April 2003 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a heart disability.

5.  Throughout the period of the claim, the Veteran's chronic onychomycosis of the toenails and recurrent tinea pedis has covered less than five percent of his total body area and zero percent of his exposed body area. 

6.  The Veteran's right foot scar has not been painful or unstable at any point during the appeal period. 

7.  Through out the period of the claim, the Veteran's hearing impairment has been no worse than Level I in both the right and left ears. 

8.  The Veteran's bilateral tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The February 2012 rating decision denying service connection for bilateral lower extremity polyneuropathy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
 
2.  The criteria to reopen the claim of service connection for bilateral lower extremity polyneuropathy have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2016).

3.  The April 2003 rating decision denying service connection for a heart disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
 
4.  The criteria to reopen the claim of service connection for a heart disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2016).

5.  The criteria for compensable rating for chronic onychomycosis of the toenails and recurrent tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Codes 7806, 7813 (2016).

6.  The criteria for a rating in excess of 10 percent for a right foot scar with residual stiffness are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, DC 7804 (2016).

7.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

8.  The criteria for a rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Laws and Regulations

RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 5110(a) (West 2014); 38 C.F.R. § 3.156(b) (2016). 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (West 2014). 

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

New and Material Evidence - Polyneuropathy 

Entitlement to service connection for bilateral lower extremity polyneuropathy was previously adjudicated in an April 2003 rating decision and again in a February 2012 rating decision.  The April 2003 rating decision denied the claim on the merits; the Veteran had claimed the condition as secondary to diabetes mellitus.  The RO considered the following evidence: service treatment records (STRs); medical records of Glenwood Regional Medical center dated November 2001; a response from Dr. R. Parikh that no records were available for the Veteran; private treatment records of Dr. W. Bartanen dated from May 2002 to October 2002; a private history and physical examination record from Southwestern Medical Center dated December 1999; and private treatment records of Dr. B. Smith dated from October 1984 through April 2002.  

Ultimately, the RO determined in April 2003 that the Veteran's diabetes mellitus was not related to service and that his polyneuropathy was not incurred in or aggravated by military service.  The Veteran did not appeal the adverse determination and new and material evidence was not received within the prescribed one year period after notification.  The decision thus became final.

At the time of the last denial in February 2012, the following additional evidence was considered: a September 2009 substantive appeal on a different matter; a private hearing evaluation dated November 2009; an independent medical examination of Dr. J. Ellis dated August 2010; the Veteran's March 2011 claim; a May 2011 statement in support of claim; a May 2011 VA form regarding income, net worth, and employment; treatment records from Southwestern Medical Center dated from December 2002 through February 2011; Social Security Administration (SSA) records dated from August 1997 through July 2002; several VA/QTC examinations dated February 2011, March 2011, and February 2012; a VA development letter dated April 2011; and a personnel information exchange system response dated April 2011.

In that February 2012 rating decision, the RO determined that the Veteran had submitted new evidence since the previous denial; however the new evidence was not material.  Specifically, the RO noted that the August 2010 examination report of Dr. Ellis showed that the Veteran's bilateral foot polyneuropathy was due to diabetes mellitus; the RO further noted that some of the new records showed a diagnosis of neuropathy but none of it provided a link to service.  Ultimately, the RO determined that the newly submitted evidence was not material because it did not establish a link between the Veteran's polyneuropathy and military service or a service-connected disability.  The Veteran was notified of this adverse decision and he did not appeal or submit additional new and material evidence within one year of the February 2012 denial. 

In May 2012 the Veteran filed the current claim seeking service connection for bilateral lower extremity polyneuropathy.  Potentially relevant evidence received since that date includes an April 2012 private treatment note (received in 2014) of private physician Dr. N. Zind relating the Veteran's polyneuropathy to diabetes; a March 2014 VA treatment note diagnosing lumbar spine degenerative disc disease with lumbar radiculopathy; a July 2014 VA treatment note connecting the Veteran's neuropathy to diabetes and possibly to his lower back condition; several treatment notes showing a diagnosis of diabetic neuropathy; and several treatment notes showing the Veteran's diabetes mellitus was uncontrolled. 

The evidence received since the May 2012 claim (but more than one year after the February 2012 rating decision denial) is new in that it was not considered in conjunction with the previous adverse determination in February 2012; however it is not material because it continues to show that the Veteran's lower extremity peripheral neuropathy is related to his non-service connected diabetes mellitus.  Some of the "new" evidence also suggests his neuropathic symptoms may be related to a non-service connected back disability.  None of this newly submitted evidence relates to an unestablished fact necessary to substantiate his service connection claim.  As such, the Board finds that there has not been new and material evidence received to reopen the Veteran's claim for bilateral lower extremity polyneuropathy.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.

New and Material Evidence - Heart Disability

The Veteran's numerous claims for service connection for chest pains and/or a heart condition were previously denied in August 2002, April 2003, and most recently in September 2013 rating decisions (currently on appeal). 

At the time of the last final denial, the April 2003 rating decision, the RO considered the following evidence: service treatment records (STRs); medical records of Glenwood Regional Medical center dated November 2001; a response from Dr. R. Parikh that no records were available for the Veteran; private treatment records of Dr. W. Bartanen dated from May 2002 to October 2002; a private history and physical examination record from Southwestern Medical Center dated December 1999; and private treatment records of Dr. B. Smith dated from October 1984 through April 2002.  Ultimately, the RO determined that the Veteran did not have a diagnosed heart disability in service or within one year of separation from service.  There was no positive nexus opinion of record linking the Veteran's then-current heart problem to service.  The Veteran did not appeal the adverse determination and new and material evidence was not received within the prescribed one year period after notification.  The decision thus became final.

In December 2005, the Veteran submitted a letter from private physician B. Smith dated September 2005, which states, "[the Veteran] was seen and treated for chest pain documented in his service record... He is now continuing to be treated for chest pain and coronary artery disease by [a] cardiologist.  It is reasonable to conclude that his problems [including] heart disease developed in the service and should be service connected."  A substantively duplicate letter from Dr. B. Smith, dated May 2008, is also of record. 

The RO received a letter from Dr. W. Bartanen, dated November 2007, suggesting a relationship between the Veteran's heart condition and service.  The Veteran also submitted an independent medical examination of Dr. Ellis, dated August 2010, which reflects the Veteran's in-service conditions of costochondritis, shortness of breath and circumoral numbness did not constitute a heart condition, but were rather a hyperventilation syndrome.  

This evidence submitted since the last final adjudication in April 2003 is both new (as it was not previously considered) and material (as it relates to an unestablished fact necessary to substantiate the Veteran's claim).  As such, the Veteran's claim for service connection for a heart disability is reopened.  The issue of whether service connection is warranted is addressed in the REMAND section below.




Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Assignment of "staged" ratings is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Foot Fungus

The Veteran seeks a compensable rating for his service-connected bilateral foot fungus, which is rated under Diagnostic Code 7813.  This DC provides that dermatophytosis (ringworm: of feet, tinea pedis) is to be rated under an appropriate diagnostic code (i.e., under Code 7800, 7801, 7802, 7803, 7804, 7805, or 7806) depending upon the predominant disability.  In this case, as the Veteran's predominant disability is dermatitis [and he has no disfigurement of the head, face, or neck, or any scarring], only Code 7806 is appropriate for consideration.  38 C.F.R. § 4.118, Code 7813.

Under DC 7806, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The Veteran filed the current claim in June 2007.  A November 2007 private treatment note of Dr. B. Smith reflects the Veteran had sought treatment for thickened, ingrown, and painful toenails.  The nails were trimmed and the clippings were sent for a fungal culture, which showed a diagnosis of P. Hootorula Mucilaginosa. 

The Veteran received a VA feet examination in September 2007.  The Veteran reported that his foot fungus condition was manifested by itching, shedding, and crusting.  He denied exudation or ulcer formation; and symptoms were intermittent, occurring approximately quarterly and lasting about two weeks.  The Veteran reported that his ability to perform daily functions during flare-ups was acceptable; the Veteran reported no limitation due to this condition.  The condition did not involve any areas exposed to the sun.  Treatment during the previous 12 months included topical medication only and there were no side effects from treatment.  On physical examination, there were no signs of skin disease present. 

An April 2008 correspondence from Dr. B. Smith reflects the Veteran was receiving treatment for bilateral foot fungus impacting all ten nails and the plantar aspect of both feet.  He was being treated with Lamisil 250mg for 90 days. 

In June 2012, the Board remanded the matter for additional development.  Specifically, the Board directed that SSA records and any additional private treatment records be obtained on remand.  In June 2015, the Board again remanded the matter for additional development.  Specifically, a new examination was requested since the previous examination had occurred more than seven years prior. 

He received a VA examination for this disability in March 2016; the provider reviewed the claims file and both interviewed and examined the Veteran.  The diagnosed condition was bilateral toenail fungus (onychomycosis) covering all 10 toes and the Veteran reported he had been using topical Clotrimazole (anti-fungus cream) on a constant or near-constant basis for the previous 12 months.  The examiner noted that the condition covered less than five percent of the Veteran's total body area and none of his exposed body area; all of the toenails were disfigured due to the condition.  There was no exfoliation or exudation of the onychomycosis; however, the Veteran did complain of itchiness.  The Veteran also reported that his feet did swell and that he sometimes had a hard time putting on socks; however, the examiner indicated these symptoms were not related to the onychomycosis.  The examiner further indicated that the Veteran's complaints of bilateral foot pain, which interfered with walking and sleeping, was not related to onychomycosis.  It seemed to the examiner the Veteran's primary concerns were foot and joint pain of the feet rather than the service-connected onychomycosis. 

For the entire period of claim, the Veteran's chronic onychomycosis of the toenails and recurrent tinea pedis is shown to be manifested by fungus affecting all ten toenails and the plantar aspect of the feet, treated with topical anti-fungal medication.  However, less than 5 percent of the entire body and zero percent of exposed areas are shown to be affected, and systemic therapy is not shown to be required for treatment at any time.  As such, in applying the Veteran's symptoms to the regulatory framework, the criteria for a compensable rating are not met at any time during the appeal period.  Accordingly, the Board finds that a compensable rating for such disability is not warranted.  See 38 C.F.R. § 4.118, Codes 7806, 7813; see also Fenderson, 12 Vet. App. at 119, 126-127.


Right Foot Scar

The Veteran asserts that his currently assigned 10 percent rating for a right foot scar, status-post surgical procedure with residual stiffness does not adequately compensate him for this disability.  As discussed in more detail in the REMAND section below, the Board is remanded the issue of entitlement to a separate rating for a right foot disability distinct from his scar.  As such, the current severity of the right foot scar is the lone issue adjudicated herein.

The Veteran's right foot disability is currently evaluated under combined diagnostic codes: 38 C.F.R. § 4.72, DC 5284 (foot injuries, other) and 38 C.F.R. § 4.118, DC 7804 (scar(s), unstable or painful).  Under 38 C.F.R. § 4.118, DC 7804, a 10 percent rating is warranted when there are one or service-connected two scars that unstable or painful.  Higher evaluations are available when additional service-connected scars are present. 

The Veteran filed the current claim seeking an increased rating for his service-connected right foot scar with residual stiffness in May 2012.  He received VA examinations for the condition in September 2012.  The scars examiner noted that the Veteran's right foot scar was linear, measuring 8.0 by 0.1 cm and was not painful or unstable.  The examiner noted that the scar itself did not hurt or result in pain, but the Veteran reported foot swelling and edema resulting in pain.  The examiner did not comment on the etiology of the Veteran's edema or swelling.

The Veteran received a second VA examination with regard to this claim in May 2015.  The Veteran's right foot scar was not painful or unstable and the examiner noted that it measured 4.5 cm in length. Ultimately, the examiner indicated there had been no substantial change in the scar. 

The Veteran is currently in receipt of a 10 percent rating under a hybrid DC covering both the scar and a general foot injury.  As to the scar, the evidence does not show that it has been painful or unstable at any point during the appeal.  As such, the Board finds that a rating in excess of 10 percent is not warranted.  

Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss, currently evaluated as noncompensable, warrants a higher evaluation.  The Veteran contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss.

In cases for which the evaluation of hearing loss is at issue, ratings range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is
55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  When only one ear is service connected, the nonservice-connected ear is given Level I hearing loss.  38 C.F.R. § 4.86(b) (2016). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c) (2016).

The Veteran filed the current claim seeking a higher evaluation for bilateral hearing loss in May 2012 and he received a VA audiology examination in September 2012.  His hearing acuity was as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
30
40
40
33.75
100
LEFT
25
30
35
50
35.00
100

The examiner determined that these results were valid for rating purposes.  In regard to functional impairment, the Veteran reported that he sometimes had to turn the television up louder than normal.  The above audiology results correspond with Level I hearing loss in each ear, which results in a noncompensable rating under VA regulations.  38 C.F.R. § 4.85.

In a March 2014 statement in support of the Veteran's claim, the Veteran's spouse reported that she had too look directly at him when speaking so that he could understand what she was saying and she had to talk loudly.  She indicated that it seemed the Veteran was reading her lips and that he would often turn the television and radio up really loud so that he could hear them.

The Veteran received a second VA audiology examination in May 2015.  His hearing acuity was as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
50
60
60
50
100
LEFT
40
40
50
50
45
100

The examiner determined that these results were valid for rating purposes.  In regard to functional impairment, the Veteran reported that he found it difficult to understand speech when there was competing noise, when he did not see the speaker's face or was not close to the speaking source, or if the lighting was poor.  The above audiology results, although worsened, continued to correspond with Level I hearing loss in each ear, which results in a noncompensable rating under VA regulations.  38 C.F.R. § 4.85.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). In accordance with this decision, both the September 2012 and May 2015 examiners noted that the Veteran's hearing loss impacted his daily life.  However, these manifestations - difficulty hearing - are contemplated by the rating criteria.

On review of the record, it is evident that the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the Rating Schedule.  Thus, a compensable rating for bilateral hearing loss is not warranted under the schedular criteria. 

The Board acknowledges the February 2017 statements of the Veteran's representative (in the VA Form 646) that it had been more than a year since the Veteran's last VA audiology examination.  However, the Board finds there is no indication in the record that the May 2015 examination report, discussed above, is too remote to accurately reflect the current severity of the Veteran's bilateral hearing loss because there is no report of worsening since that time.

Tinnitus

The Veteran seeks an increased rating for his service-connected tinnitus, for which he is currently receiving a 10 percent rating under Diagnostic Code 6260.  This Code allows for a single 10 percent disability rating for tinnitus regardless of whether it is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  No higher disability rating is available under the Rating Schedule.  The Veteran has not asserted and the record does not reflect any unusual manifestations not contemplated by the schedular rating criteria.  Accordingly, as there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear or otherwise increase the Veteran's total compensation for his service-connected tinnitus, his claim for an increased rating must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence not having been received, the Veteran's request to reopen his service connection claim for bilateral lower extremity polyneuropathy is denied.

New and material evidence having been received, the Veteran's request to reopen his service connection claim for a heart disability is granted. 

Entitlement to a compensable rating for bilateral chronic onychomycosis of the toenails and recurrent tinea pedis is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is denied. 


REMAND

Heart Disability

As noted above, the Veteran's service connection claim for a heart disability has been reopened with the receipt of new and material evidence.  This evidence included positive and negative medical opinions regarding the etiology of the Veteran's heart condition.  The Veteran has not been afforded a VA heart examination; however, under these circumstances one is now necessary.  On remand, the Veteran should be afforded a heart examination.  In addition to reviewing the file, examining the Veteran, and completing a regular Disability Benefit Questionnaire (DBQ) along with a medical nexus opinion, the examiner must review and discuss the medical statements of Dr. B. Smith, Dr. W. Bartanen, and Dr. Ellis.

Updated VA treatment notes should be obtained on remand.  Any pertinent private treatment notes should also be obtained with the Veteran's assistance.  

Foot Disability other than Scar

The Board finds that the Veteran must be afforded an examination to determine the nature, extent and severity of the orthopedic impairment stemming from his right foot disability. 

PTSD and Obstructive Sleep Apnea

The Veteran has asserted that his currently diagnosed PTSD may be related to events in service.  In particular, he has stated that he personally witnessed a fellow soldier become severely injured when a grenade exploded in his hand.  See Statements in Support of Claim dated August 2014 and February 2015.  He has provided statements regarding additional stressors as well.  It does not appear that the AOJ did the appropriate development regarding the Veteran's asserted hand-grenade incident.  Moreover, he has not been provided a VA examination regarding the nature and etiology of his diagnosed depression and PTSD.  As such, he must be afforded an examination on remand.  As the Veteran has claimed obstructive sleep apnea as secondary to PTSD, the matter must be remanded as inextricably intertwined.  

Nosebleeds

Correspondence from the Veteran's spouse received March 2014 indicates that the Veteran's nosebleeds were abnormal in that they lasted 20 to 30 minutes at a time and that they were debilitating.  She stated that the episodes often resulted in the Veteran being a "bloody mess" and that they carried large towels with them everywhere they went in order to protect the Veteran's clothing and the premises of wherever they happened to be.  She also stated that they had changed their behaviors, including in determining where to go out, based on the Veteran's nosebleeds.  These statements are reasonably interpreted as a claim for an extraschedular rating for the Veteran's nosebleeds.  As such, the AOJ is directed to provide the Veteran with another VA examination regarding this disability; the examiner must document all manifestations of the Veteran's nosebleed condition.  Thereafter, the AOJ should refer the matter to the Director, Compensation Service for consideration of an extraschedular rating. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical treatment records regarding the claims being remanded.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  Conduct all appropriate development, including contacting the National Personnel Records Center (NPRC) and attempt to confirm the Veteran's claimed stressor of personally witnessing a soldier accidently blowing himself up with a hand grenade, either while at Fort Gordon from July 1962 to January 1963 or at Fort Jackson between August and September 1962.  The AOJ should also attempt to confirm whether the Veteran received training at Fort Jackson during that date range.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service psychiatric and sleep symptoms as well as his foot and nosebleed symptoms and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Afford the Veteran for a VA heart examination.  The entire claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  

The examiner is asked to opine as to whether it is at least as likely as not the Veteran's heart disability had onset in service or is otherwise related to any incident or injury of active service.

The examiner must review and discuss the private medical opinions of record by of Dr. B. Smith, Dr. W. Bartanen, and Dr. Ellis.  Citation to appropriate medical treatise literature is encouraged but not required.  Robust rationale must be provided for all opinions offered.

6.  Afford the Veteran for a VA foot examination.  The examiner must discuss the nature and severity of his service-connected right foot disability.

7.  Afford the Veteran a VA psychiatric examination.  The examiner is asked to: (a) identify all acquired psychiatric disabilities present under the DSM; and (b) for each disability identified opine as to whether it is at least as likely as not the condition had onset in service or is otherwise related to any incident or injury of active service.

The examiner must review, discuss, and, if necessary reconcile, VA treatment notes showing a diagnosis of PTSD and major depressive disorder (MDD).  Robust rationale must be provided for all opinions offered.

8.  Afford the Veteran for a VA examination regarding his nosebleeds.  The entire claims file must be made available to, and reviewed by, the examiner.  

The examiner is asked to document all manifestations of the Veteran's nosebleed disability.  The examiner should also document the frequency, duration, and severity of his episodes.

9.  After the development in item 8 above is complete, refer the matter of entitlement to an extraschedular rating for nosebleeds to the Director, Compensation Service for consideration. 

10.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


